United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 6, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-20122
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

YANIV IFRAH,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-515-ALL
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Yaniv Ifrah (“Ifrah”) was convicted by a jury of making a

false statement in violation of 18 U.S.C. § 1001 and assaulting a

Customs and Border Protection (“CBP”) officer in violation of

18 U.S.C. § 111.   Ifrah asserts that the evidence was

insufficient to satisfy the knowing and willful requirement of

18 U.S.C. § 1001, because he did not know his conduct of

supplying a material false statement to the CBP officer was in

violation of the law.   Under 18 U.S.C. § 1001, “[t]he requirement


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20122
                                 -2-

that the false representation be made ‘knowingly and willfully’

is satisfied if the defendant acts deliberately and with the

knowledge that the representation is false.”    United States v.

Guzman, 781 F.2d 428, 431 (5th Cir. 1986).    A review of the

record reveals that there was sufficient evidence for the jury to

find that, when Ifrah stated that he did not know anybody or any

address in the United States, Ifrah was acting deliberately and

with the knowledge that this statement was false.

     Ifrah also contends that the district court erred in

refusing to give jury instructions concerning the holding of

United States v. Schnaiderman, 568 F.2d 1208 (5th Cir. 1978),

reversed on other grounds, United States v. Rodriguez-Rios, 14
F.3d 1040, 1044-50 (5th Cir. 1994) (en banc), and the meaning of

the word “willfully.”    Ifrah’s suggested jury instructions are

not correct statements of the law.    As a result, the district

court did not abuse its discretion in refusing to give Ifrah’s

proposed instructions.    See United States v. Asibor, 109 F.3d
1023, 1035-36 (5th Cir. 1997); see also McBride v. United States,

225 F.2d 249, 254-55 (5th Cir. 1955).

     Ifrah further contends that the district court erred in

making factual findings regarding physical contact and

obstruction of justice independent of the jury under the

preponderance-of-the-evidence standard.    Ifrah does not challenge

the reasonableness of his sentence.    Under the advisory

sentencing scheme post-Booker, district judges may find facts
                           No. 05-20122
                                -3-

relevant to sentencing, employing the preponderance-of-the-

evidence standard.   See United States v. Mares, 402 F.3d 511,

518-19, n.6 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005);

United States v. Booker, 125 S. Ct. 738, 767 (2005); United

States v. Lopez-Urbina, __ F.3d __, No. 04-50135, 2005 WL 1940118

at *5 (5th Cir. Aug. 15, 2005), cert. denied, 126 S. Ct. 672

(2005).

     AFFIRMED.